Title: From John Adams to Caroline Amelia Smith De Windt, 24 January 1820
From: Adams, John
To: De Windt, Caroline Amelia Smith



My dear Grandaughter
Montezillo Jan. 24. 1820

This year compleats a Century Since my Uncle Boylston introduced the practise of Inoculation into the English dominions; but what improvements have been made, Since 1720 partly by experience, but much more by the Accidental discovery of Dr Jenner? The history of this distemper is enough to humble human pride! enough to demontrate what ignorant Puppets We are! how we grope in the dark! and what empty Phantoms We chase! You are not Singular in your suspicions that you know but little. The longer I live, the more I read, the more patiently, I think and the more anxiously I inquire; the less I seem to know.
Why Should the “Vaccine” have been concealed from all Eternity and then instantaneously revealed? Why Should the material World have Slept in Non Entity from Eternity and then created or awakened into Existence?
Worm! Ask no Such questions! Do justly: Love mercy; Walk humbly; This is enough for You to know and to do. The World is a better one than You deserve; strive to make Your Self more worthy of it.
So questions and so answers, your affectionate / grandfather
John Adams